NOS.
12-05-00247-CR
         
12-05-00248-CR
         
12-05-00249-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
MATTHEW CLARK TAYLOR,       §                      APPEAL FROM THE 7TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Matthew
Clark Taylor appeals his convictions for aggravated assault on a public
servant, for which he was sentenced to three terms of imprisonment for
life.  Appellant’s counsel filed a brief
in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
                                                
Background
            Appellant
was charged by separate indictments with three counts of aggravated assault on a
public servant by use or exhibition of a deadly weapon.  The trial court admonished Appellant, and
Appellant pleaded “guilty” as charged in each cause.  The trial accepted Appellant’s “guilty” pleas
and proceeded to conduct a trial on punishment. 
Ultimately, the trial court sentenced Appellant to imprisonment for life
for each conviction.  This appeal
followed.
 




Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s counsel
states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in this
case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the record for
reversible error and have found none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion with our consideration
of the merits.  Having done so and
finding no reversible error, Appellant’s counsel’s motion for leave to withdraw
is hereby granted and the trial court’s judgment is affirmed.
 
 
 
Opinion
delivered August 25, 2006.
Panel
consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
 
(DO NOT PUBLISH)




1 Counsel for Appellant certified in his motion
to withdraw that he provided Appellant with a copy of this brief.  Appellant was given time to file his own
brief in this cause.  The time for filing
such a brief has expired, and we have received no pro se brief.